
        




Exhibit 10.23


ACTIVISION BLIZZARD, INC.
2014 INCENTIVE PLAN
NOTICE OF PERFORMANCE-VESTING RESTRICTED SHARE UNIT AWARD


You have been awarded Restricted Share Units of Activision Blizzard, Inc. (the
“Company”), as follows:
•
Your name: [    ]

•
Total number of Restricted Share Units awarded: [    ]

•
Your business unit, for vesting purposes: [    ]

•
Date of Grant: [    ]

•
Grant ID: [    ]

•
Your Award of Restricted Share Units is governed by the terms and conditions set
forth in:

•
this Notice of Performance-Vesting Restricted Share Unit Award;

•
the Performance-Vesting Restricted Share Unit Award Terms attached hereto as
Exhibit A;

•
the Appendix attached hereto as Exhibit B, which may include special terms and
conditions relating to your country of work and/or residence (the “Appendix”);
and

•
the Company’s 2014 Incentive Plan, the receipt of a copy of which you hereby
acknowledge.

•
Schedule for Vesting: Except as otherwise provided pursuant to the
Performance-Vesting Restricted Share Unit Award Terms attached hereto as Exhibit
A, as supplemented, modified, or replaced by the special terms and conditions,
if any, set forth under your country of work and/or residence in the Appendix
attached hereto as Exhibit B (together, the “Award Terms”), the Restricted Share
Units shall vest in accordance with the Performance-Vesting Restricted Share
Unit Vesting Schedule attached hereto as Exhibit C (the “Vesting Schedule”).

•
Any capitalized term used but not otherwise defined herein shall have the
meaning ascribed to such term in the Award Terms.

By accepting the Award, you are deemed to be bound by the terms and conditions
set forth in the 2014 Incentive Plan, this Notice of Performance-Vesting
Restricted Share Unit Award and the Award Terms.


1

--------------------------------------------------------------------------------






EXHIBIT A
ACTIVISION BLIZZARD, INC.
2014 INCENTIVE PLAN
PERFORMANCE-VESTING RESTRICTED SHARE UNIT AWARD TERMS


1.Definitions.
(a)For purposes of these Award Terms, the following terms shall have the
meanings set forth below:
“Award” means the award described on the Grant Notice.
“Cause” (i) shall have the meaning given to such term in any employment
agreement, service contract or offer letter between Grantee and any entity in
the Company Group in effect at the time of the determination or (ii) if Grantee
is not then party to any agreement or offer letter with any entity in the
Company Group or any such agreement or offer letter does not contain a
definition of “cause,” shall mean a good faith determination by the Company that
Grantee (A) engaged in misconduct or gross negligence in the performance of his
or her duties or willfully and continuously failed or refused to perform any
duties reasonably requested in the course of his or her employment; (B) engaged
in fraud, dishonesty, or any other conduct that causes, or has the potential to
cause, harm to any entity in the Company Group, including its business
reputation or financial condition; (C) violated any lawful directives or
policies of the Company Group or any applicable laws, rules or regulations; (D)
materially breached his or her employment agreement, service contract,
proprietary information agreement or confidentiality agreement with any entity
in the Company Group; (E) was convicted of, or pled guilty or no contest to, a
felony or crime involving dishonesty or moral turpitude; or (F) breached his or
her fiduciary duties to the Company Group.
“Common Shares” means the shares of common stock, par value $0.000001 per share,
of the Company or any security into which such Common Shares may be changed by
reason of any transaction or event of the type referred to in Section 10 hereof.
“Company” means Activision Blizzard, Inc. and any successor thereto.
“Company Group” means the Company and its Subsidiaries.
“Company-Sponsored Equity Account” means an account that is created with the
Equity Account Administrator in connection with the administration of the
Company’s equity plans and programs, including the Plan.
“Date of Grant” means the Date of Grant of the Award set forth on the Grant
Notice.
“Employer” means the Subsidiary of the Company which employs Grantee.


Global Online PSU Grant Award Agreement (2019 Annual Grant)

--------------------------------------------------------------------------------





“Equity Account Administrator” means the brokerage firm utilized by the Company
from time to time to create and administer accounts for participants in the
Company’s equity plans and programs, including the Plan.
“Exercise Rules and Regulations” means (i) (A) for employees who work and/or
reside in the U.S., the Securities Act or any comparable U.S. federal securities
law and all applicable state securities laws, and (B) for employees who work
and/or reside outside the U.S., any laws applicable to Grantee which subject him
or her to insider trading restrictions and/or market abuse laws or otherwise
affect his or her ability to accept, acquire, sell, attempt to sell or otherwise
dispose of Common Shares, rights to Common Shares (e.g., Restricted Share Units)
or rights linked to the value of Common Shares during such times as he or she is
considered to have “inside information” regarding the Company, (ii) the
requirements of any securities exchange, securities association, market system
or quotation system on which Common Shares are then traded or quoted, (iii) any
restrictions on transfer imposed by the Company’s certificate of incorporation
or bylaws, and (iv) any policy or procedure the Company has adopted with respect
to the trading of its securities, in each case as in effect on the date of the
intended transaction.
“Grantee” means the recipient of the Award named on the Grant Notice.
“Grant Notice” means the Notice of Performance-Vesting Restricted Share Unit
Award to which these Award Terms are attached.
“Plan” means the Activision Blizzard, Inc. 2014 Incentive Plan, as amended from
time to time.
“Restricted Share Units” means units subject to the Award, which represent the
conditional right to receive Common Shares in accordance with the Grant Notice
and these Award Terms, unless and until such units become vested or are
forfeited to the Company in accordance with the Grant Notice and these Award
Terms.
“Section 409A” means Section 409A of the Code and the guidance and regulations
promulgated thereunder.
“Securities Act” means the U.S. Securities Act of 1933, as amended.
“Vested Shares” means the Common Shares to which the holder of the Restricted
Share Units becomes entitled upon vesting thereof in accordance with Section 2
or 3 hereof.
“U.S.” means the United States of America.
“Withholding Taxes” means any taxes, including, but not limited to, income tax,
social insurance (e.g., U.S. social security and Medicare), payroll tax, state
and local income taxes, fringe benefits tax, and payment on account, required or
permitted under any applicable law to be withheld from amounts otherwise payable
to Grantee.
(b)Any capitalized term used but not otherwise defined herein shall have the
meaning ascribed to such term in the Plan.


A-B


Global Online PSU Grant Award Agreement (2019 Annual Grant)



--------------------------------------------------------------------------------





2.Vesting. Except as otherwise set forth in these Award Terms, the Restricted
Share Units shall vest in accordance with the Vesting Schedule. Each Restricted
Share Unit, upon vesting thereof, shall entitle the holder thereof to receive
one Common Share (subject to adjustment pursuant to Section 10 hereof).
3.Termination of Employment.
(a)Cause. In the event that Grantee’s employment is terminated by any entity in
the Company Group for Cause, as of the date of such termination of employment
all Restricted Share Units shall cease to vest and any outstanding Restricted
Share Units and Vested Shares that have yet to settle pursuant to Section 8
hereof, shall immediately be forfeited to the Company without payment of
consideration by the Company.
(b)Other. Unless the Committee determines otherwise, in the event that Grantee’s
employment is terminated for any reason other than for Cause, as of the date of
such termination of employment all Restricted Share Units shall cease to vest
and, with the exception of any Vested Shares that have yet to settle pursuant to
Section 8 hereof, shall immediately be forfeited to the Company without payment
of consideration by the Company.
4.Tax Withholding.
(a)Regardless of any action the Company or the Employer takes with respect to
any Withholding Taxes related to Grantee’s participation in the Plan and legally
applicable to Grantee, Grantee acknowledges that the ultimate liability for all
Withholding Taxes is and remains Grantee’s responsibility and may exceed the
amount, if any, actually withheld by the Company or the Employer. Grantee
further acknowledges that the Company and/or the Employer (A) make no
representations or undertakings regarding the treatment of any Withholding Taxes
in connection with any aspect of the Restricted Share Units, including, without
limitation, the grant, vesting or payment of the Award, the subsequent sale of
Vested Shares acquired, and the receipt of any dividends; and (B) do not commit
to and are under no obligation to structure the terms of the grant or any aspect
of the Restricted Share Units to reduce or eliminate Grantee’s liability for
Withholding Taxes or achieve any particular tax result. Further, if Grantee is
or becomes subject to tax in more than one jurisdiction, Grantee acknowledges
that the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Withholding Taxes in more than one
jurisdiction. The Company shall have no obligation to deliver any Vested Shares
unless and until all Withholding Taxes contemplated by this Section 4 have been
satisfied.
(b)Prior to any relevant taxable or tax withholding event, as applicable,
Grantee agrees to make adequate arrangements satisfactory to the Company and/or
the Employer to satisfy all Withholding Taxes resulting from the vesting of any
Restricted Share Units, the issuance or transfer of any Vested Shares or
otherwise in connection with the Award at the time such Withholding Taxes become
due. In this regard, Grantee authorizes the Company and/or the Employer, or
their respective agents to satisfy any applicable withholding obligations with
regard to all Withholding Taxes by one or a combination of the following: (i) by
delivery to the Company of a bank check or certified check or wire transfer of
immediately available funds; (ii)


A-C


Global Online PSU Grant Award Agreement (2019 Annual Grant)



--------------------------------------------------------------------------------





through the delivery of irrevocable written instructions, in a form acceptable
to the Company, that the Company withhold Vested Shares otherwise then
deliverable having a value equal to the aggregate amount of the Withholding
Taxes (valued in the same manner used in computing the amount of such
Withholding Taxes); (iii) arranging for the sale, on Grantee’s behalf, of Vested
Shares otherwise then deliverable to Grantee (valued in the same manner used in
computing the amount of such Withholding Taxes); or (iv) by any combination of
(i), (ii) or (iii) above. Further, any entity in the Company Group shall have
the right to require Grantee to satisfy any Withholding Taxes contemplated by
this Section 4 by any of the aforementioned methods or by withholding from
Grantee’s wages or other cash compensation.
(c)The Company Group may withhold or account for Withholding Taxes contemplated
by this Section 4 by reference to applicable withholding rates, including
minimum or maximum applicable statutory rates in Grantee’s jurisdiction(s) of
employment and/or residency, and if the Company Group withholds more than the
amount necessary to satisfy the liability, Grantee may receive a refund of any
over-withheld amount in cash and will have no entitlement to the equivalent
Shares. If the obligation for Withholding Taxes is satisfied by withholding in
Shares, for tax purposes, Grantee will be deemed to have been issued the full
number of Vested Shares underlying the Restricted Share Units, notwithstanding
that a number of the Shares is held back solely for the purpose of paying the
Withholding Taxes. No fractional Shares will be withheld or issued pursuant to
the settlement of the Restricted Share Units and the Withholding Taxes
thereunder.
5.Deemed Agreement. By accepting the Award, Grantee is deemed to be bound by the
terms and conditions set forth in the Plan, the Grant Notice and these Award
Terms.
6.Reservation of Shares. The Company shall at all times reserve for issuance or
delivery upon vesting of the Restricted Share Units such number of Common Shares
as shall be required for issuance or delivery upon vesting thereof.
7.Dividend Equivalents. The holder of the Restricted Share Units shall not be
entitled to receive any payment, payment-in-kind or any equivalent with regard
to any cash or other dividends that are declared and paid on Common Shares.
8.Receipt and Delivery. As soon as administratively practicable (and, in any
event, within 30 days) after any Restricted Share Units vest, the Company shall
(a) effect the issuance or transfer of the resulting Vested Shares, (b) cause
the issuance or transfer of such Vested Shares to be evidenced on the books and
records of the Company, and (c) cause such Vested Shares to be delivered to a
Company-Sponsored Equity Account in the name of the person entitled to such
Vested Shares (or, with the Company’s consent, such other brokerage account as
may be requested by such person); provided, however, that, in the event such
Vested Shares are subject to a legend as set forth in Section 15 hereof, the
Company shall instead cause a certificate evidencing such Vested Shares and
bearing such legend to be delivered to the person entitled thereto.


A-D


Global Online PSU Grant Award Agreement (2019 Annual Grant)



--------------------------------------------------------------------------------





9.Committee Discretion. Except as may otherwise be provided in the Plan, the
Committee shall have sole discretion to (a) interpret any provision of the Plan,
the Grant Notice and these Award Terms, (b) make any determinations necessary or
advisable for the administration of the Plan and the Award, and (c) waive any
conditions or rights of the Company under the Award, the Grant Notice or these
Award Terms. Without intending to limit the generality or effect of the
foregoing, any decision or determination to be made by the Committee pursuant to
these Award Terms, including whether to grant or withhold any consent, shall be
made by the Committee in its sole and absolute discretion, subject only to the
terms of the Plan. Subject to the terms of the Plan, the Committee may amend the
terms of the Award prospectively or retroactively; however, no such amendment
may materially and adversely affect the rights of Grantee taken as a whole
without Grantee’s consent. Without intending to limit the generality or effect
of the foregoing, the Committee may amend the terms of the Award (i) in
recognition of unusual or nonrecurring events (including, without limitation,
events described in Section 10 hereof) affecting any entity in the Company Group
or any of the Company’s other affiliates or the financial statements of any
entity in the Company Group or any of the Company’s other affiliates, (ii) in
response to changes in applicable laws, regulations or accounting principles and
interpretations thereof, or (iii) to prevent the Award from becoming subject to
any adverse consequences under Section 409A.
10.Adjustments. Notwithstanding anything to the contrary contained herein,
pursuant to Section 12 of the Plan, the Committee will make or provide for such
adjustments to the Award as are equitably required to prevent dilution or
enlargement of the rights of Grantee that otherwise would result from (a) any
stock dividend, extraordinary dividend, stock split, combination of shares,
recapitalization or other change in the capital structure of the Company, (b)
any change of control, merger, consolidation, spin-off, split-off, spin-out,
split-up, reorganization, partial or complete liquidation or other distribution
of assets, or issuance of rights or warrants to purchase securities, or (c) any
other corporate transaction or event having an effect similar to any of the
foregoing. Moreover, in the event of any such transaction or event, the
Committee, in its discretion, may provide in substitution for the Award such
alternative consideration (including, without limitation, cash), if any, as it
may determine to be equitable in the circumstances and may require in connection
therewith the surrender of the Award.
11.Registration and Listing. Notwithstanding anything to the contrary contained
herein, the Company shall not be obligated to issue or transfer any Restricted
Share Units or Vested Shares, and no Restricted Share Units or Vested Shares may
be sold, assigned, transferred, pledged, hypothecated or otherwise disposed of
or encumbered in any way, unless such transaction is in compliance with all
Exercise Rules and Regulations. The Company is under no obligation to register,
qualify or list, or maintain the registration, qualification or listing of,
Restricted Share Units or Vested Shares with the U.S. Securities and Exchange
Commission, any state securities commission or any securities exchange,
securities association, market system or quotation system to effect such
compliance. Grantee shall make such representations and furnish such information
as may be appropriate to permit the Company, in light of the then existence or
non-existence of an effective registration statement under the Securities Act
relating to Restricted Share Units or Vested Shares, to issue or transfer
Restricted Share Units or Vested Shares in compliance with the provisions of
that or any comparable federal securities law and all


A-E


Global Online PSU Grant Award Agreement (2019 Annual Grant)



--------------------------------------------------------------------------------





applicable state securities laws. The Company shall have the right, but not the
obligation, to register the issuance or transfer of Restricted Share Units or
Vested Shares or resale of Restricted Share Units or Vested Shares under the
Securities Act or any comparable federal securities law or applicable state
securities law.
12.Transferability. Subject to the terms of the Plan, and only with the
Company’s consent, Grantee may transfer Restricted Share Units for estate
planning purposes or pursuant to a domestic relations order (or a comparable
order under applicable local law); provided, however, that any transferee shall
be bound by all of the terms and conditions of the Plan, the Grant Notice and
these Award Terms and shall execute an agreement in form and substance
satisfactory to the Company in connection with such transfer; and provided,
further that Grantee will remain bound by the terms and conditions of the Plan,
the Grant Notice and these Award Terms. Except as otherwise permitted under the
Plan or this Section 12, the Restricted Share Units shall not be transferable by
Grantee other than by will or the laws of descent and distribution.
13.Compliance with Applicable Laws and Regulations and Company Policies and
Procedures.
(a)Grantee is responsible for complying with (i) any federal, state, and local
tax, social insurance, national insurance contributions, payroll tax, payment on
account or other tax liabilities applicable to Grantee in connection with the
Award and (ii) all Exercise Rules and Regulations.
(b)The Award is subject to the terms and conditions of any policy requiring or
permitting the Company to recover any gains realized by Grantee in connection
with the Award, including, without limitation, the Policy on Recoupment of
Performance-Based Compensation Related to Certain Financial Restatements.
14.Section 409A.
(a)Payments contemplated with respect to the Award are intended to comply with
Section 409A, and all provisions of the Plan, the Grant Notice and these Award
Terms shall be construed and interpreted in a manner consistent with the
requirements for avoiding taxes or penalties under Section 409A. Notwithstanding
the foregoing, (i) nothing in the Plan, the Grant Notice and these Award Terms
shall guarantee that the Award is not subject to taxes or penalties under
Section 409A and (ii) if any provision of the Plan, the Grant Notice or these
Award Terms would, in the reasonable, good faith judgment of the Company, result
or likely result in the imposition on Grantee or any other person of taxes,
interest or penalties under Section 409A, the Committee may, in its sole
discretion, modify the terms of the Plan, the Grant Notice or these Award Terms,
without the consent of Grantee, in the manner that the Committee may reasonably
and in good faith determine to be necessary or advisable to avoid the imposition
of such taxes, interest or penalties; provided, however, that this Section 14
does not create an obligation on the part of the Committee or the Company to
make any such modification, and in no event shall the Company be liable for the
payment of or gross up in connection with any taxes, interest or penalties owed
by Grantee pursuant to Section 409A.


A-F


Global Online PSU Grant Award Agreement (2019 Annual Grant)



--------------------------------------------------------------------------------





(b)Neither Grantee nor any of Grantee’s creditors or beneficiaries shall have
the right to subject any deferred compensation (within the meaning of Section
409A) payable with respect to the Award to any anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment or garnishment. Except as
permitted under Section 409A, any deferred compensation (within the meaning of
Section 409A) payable to Grantee or for Grantee’s benefit with respect to the
Award may not be reduced by, or offset against, any amount owing by Grantee to
the Company.
(c)Notwithstanding anything to the contrary contained herein, if (i) the
Committee determines in good faith that the Restricted Share Units do not
qualify for the “short-term deferral exception” under Section 409A, (ii) Grantee
is a “specified employee” (as defined in Section 409A) and (iii) a delay in the
issuance or transfer of Vested Shares to Grantee or his or her estate or
beneficiaries hereunder by reason of Grantee’s “separation from service” (as
defined in Section 409A) with any entity in the Company Group is required to
avoid tax penalties under Section 409A but is not already provided for by this
Award, the Company shall cause the issuance or transfer of such Vested Shares to
Grantee or Grantee’s estate or beneficiary upon the earlier of (A) the date that
is the first business day following the date that is six months after the date
of Grantee’s separation from service and (B) Grantee’s death.
15.Legend. The Company may, if determined by it based on the advice of counsel
to be appropriate, cause any certificate evidencing Vested Shares to bear a
legend substantially as follows:
“THE SECURITIES REPRESENTED HEREBY MAY NOT BE OFFERED FOR SALE, SOLD OR
OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE ‘ACT’), OR PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE ACT.”
16.No Right to Employment. Nothing contained in the Grant Notice or these Award
Terms shall create a right to employment or be interpreted as forming and
employment or service contract with the Company, the Employer or any other
entity in the Company Group and shall not interfere with the ability of the
Employer to retire, request the resignation of or terminate Grantee’s employment
or service relationship at any time.
17.No Rights as Stockholder. No holder of Restricted Share Units shall, by
virtue of the Grant Notice or these Award Terms, be entitled to any right of a
stockholder of the Company, either at law or in equity, and the rights of any
such holder are limited to those expressed, and are not enforceable against the
Company except to the extent set forth in the Plan, the Grant Notice or these
Award Terms.


A-G


Global Online PSU Grant Award Agreement (2019 Annual Grant)



--------------------------------------------------------------------------------





18.Severability. In the event that one or more of the provisions of these Award
Terms shall be invalidated for any reason by a court of competent jurisdiction,
any provision so invalidated shall be deemed to be separable from the other
provisions hereof, and the remaining provisions hereof shall continue to be
valid and fully enforceable.
19.Venue and Governing Law.
(a)For purposes of litigating any dispute that arises directly or indirectly
from the relationship of the parties evidenced by the grant of the Restricted
Share Units or these Award Terms, the parties submit and consent to the
exclusive jurisdiction of the State of California and agree that such litigation
shall be conducted only in the courts of Los Angeles County, California or the
federal courts of the U.S. for the Central District of California and no other
courts, regardless of where the grant of the Restricted Share Units is made
and/or to be performed; provided, however, that if the parties have entered into
another agreement providing for a different venue or forum (e.g., a dispute
resolution agreement), then the terms of such agreement will control for
purposes of this provision.
(b)To the extent that U.S. federal law does not otherwise control, the validity,
interpretation, performance and enforcement of the Grant Notice and these Award
Terms shall be governed by the laws of the State of Delaware, without giving
effect to principles of conflicts of laws thereof.
20.Successors and Assigns. The provisions of the Grant Notice and these Award
Terms shall be binding upon and inure to the benefit of the Company, its
successors and assigns, and Grantee and, to the extent applicable, Grantee’s
permitted assigns under Section 12 hereof and Grantee’s estate or beneficiaries
as determined by will or the laws of descent and distribution.
21.Delivery of Notices and Other Documents.
(a)Any notice or other document which Grantee may be required or permitted to
deliver to the Company pursuant to or in connection with the Grant Notice or
these Award Terms shall be in writing, and may be delivered personally or by
mail, postage prepaid, or overnight courier, addressed to the Company, at its
office at 3100 Ocean Park Boulevard, Santa Monica, California 90405, U.S.A.
Attn: Stock Plan Administration, or such other address as the Company by notice
to Grantee may designate in writing from time to time. Notices shall be
effective upon delivery.
(b)Any notice or other document which the Company may be required or permitted
to deliver to Grantee pursuant to or in connection with the Grant Notice or
these Award Terms shall be in writing, and may be delivered personally or by
mail, postage prepaid, or overnight courier, addressed to Grantee at the address
shown on any employment agreement, service contract or offer letter between
Grantee and any entity in the Company Group in effect at the time, or such other
address as Grantee by notice to the Company may designate in writing from time
to time. The Company may also, in its sole discretion, deliver any such document
to Grantee electronically via an e-mail to Grantee at his or her
Company-provided email address or


A-H


Global Online PSU Grant Award Agreement (2019 Annual Grant)



--------------------------------------------------------------------------------





through a notice delivered to such e-mail address that such document is
available on a website established and maintained on behalf of the Company or a
third party designated by the Company, including, without limitation, the Equity
Account Administrator. Notices shall be effective upon delivery.
22.Conflict with Plan. In the event of any conflict between the terms the Grant
Notice or these Award Terms and the terms of the Plan, the terms of the Plan
shall control.
23.Appendix. Notwithstanding anything to the contrary contained herein, the
Restricted Share Units shall be subject to any special terms and conditions set
forth in the Appendix for Grantee’s country of work and/or residence, both of
which constitute a part of these Award Terms. Moreover, if Grantee relocates his
or her work and/or residence to one of the countries included in the Appendix,
the special terms and conditions for such country will apply to Grantee, to the
extent the Company determines that the application of such terms and conditions
is necessary or advisable in order to comply with applicable local law or
facilitate the administration of the Plan.
24.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on Grantee’s participation in the Plan, on the Restricted
Share Units and on any Common Shares acquired under the Plan, to the extent the
Company determines it is necessary or advisable in order to comply with
applicable local law or facilitate the administration of the Plan, and to
require Grantee to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.
Waiver. Grantee acknowledges that a waiver by the Company of a breach of any
provision of these Award Terms shall not operate or be construed as a waiver of
any other provision of these Award Terms, or of any subsequent breach by Grantee
or any other grantee of an equity award from the Company.


A-I


Global Online PSU Grant Award Agreement (2019 Annual Grant)



--------------------------------------------------------------------------------






EXHIBIT B


APPENDIX
TO
ACTIVISION BLIZZARD, INC.
2014 INCENTIVE PLAN
PERFORMANCE-VESTING RESTRICTED SHARE UNIT AWARD TERMS
ADDITIONAL TERMS AND CONDITIONS BY COUNTRY


Capitalized terms used but not defined herein shall have the meanings given to
such terms in the Plan or the Award Terms, as the case may be.


TERMS AND CONDITIONS
This Appendix includes special terms and conditions applicable to Grantees who
work and/or reside in the countries covered by the Appendix. These terms and
conditions are in addition to or, if so indicated, in place of, the terms and
conditions set forth in the Award Terms.
If Grantee is a citizen or resident of a country other than the one in which he
or she is currently residing and/or working, transferred or transfers employment
and/or residency after the Restricted Share Units were granted or is considered
a resident of another country for local law purposes (i.e., Grantee is a “mobile
employee”), the Company shall have the sole discretion to determine to what
extent the special terms and conditions shall apply to Grantee.
NOTIFICATIONS
This Appendix also includes notifications relating to exchange control and other
issues of which Grantee should be aware with respect to his or her participation
in the Plan. The information is based on the exchange control, securities and
other laws in effect in the countries to which this Appendix refers as of
October 2019. Such laws are often complex and change frequently. As a result,
the Company strongly recommends that Grantee not rely on the notifications
herein as the only source of information relating to the consequences of
participation in the Plan because the information may be out of date at the time
Grantee vests in the Restricted Share Units or Vested Shares acquired under the
Plan are sold.


In addition, the notifications are general in nature and may not apply to the
particular situation of Grantee, and the Company is not in a position to assure
Grantee of any particular result. Accordingly, Grantee should seek appropriate
professional advice as to how the relevant laws in his or her country may apply
to his or her situation. Finally, if Grantee is a mobile employee, the
information contained herein may not be applicable to Grantee in the same
manner.




B-1


Global PSU Grant Award Agreement (2019 Annual Grant)

--------------------------------------------------------------------------------






APPENDIX FOR THE UNITED STATES OF AMERICA
ADDITIONAL TERMS AND CONDITIONS OF THE
ACTIVISION BLIZZARD, INC.
2014 INCENTIVE PLAN
RESTRICTED SHARE UNIT AWARD TERMS






1.    Definitions.
(a)    For U.S. Grantees only, the following terms shall have the meanings set
forth below:
“Employment Violation” means any material breach by Grantee of his or her
employment agreement with any entity in the Company Group for so long as the
terms of such employment agreement shall apply to Grantee (with any breach of
the post-termination obligations contained therein deemed to be material for
purposes of this definition).


“Look-back Period” means, with respect to any Employment Violation by Grantee,
the period beginning on the date which is 12 months prior to the date of such
Employment Violation by Grantee and ending on the date of computation of the
Recapture Amount with respect to such Employment Violation.


“Recapture Amount” means, with respect to any Employment Violation by Grantee,
the gross gain realized or unrealized by Grantee upon all vesting of Restricted
Share Units or delivery or transfer of Vested Shares during the Look-back Period
with respect to such Employment Violation, which gain shall be calculated as the
sum of:
(i)    if Grantee has received Vested Shares during such Look-back Period and
sold any such Vested Shares, an amount equal to the sum of the sales price for
all such Vested Shares; plus
(ii)    if Grantee has received Vested Shares during such Look-back Period and
not sold all such Vested Shares, an amount equal to the product of (A) the
greatest of the following: (1) the Market Value per Share of Common Shares on
the date such Vested Shares were issued or transferred to Grantee, (2) the
arithmetic average of the per share closing sales prices of Common Shares as
reported on Nasdaq for the 30 trading day period ending on the trading day
immediately preceding the date of the Company’s written notice of its exercise
of its rights under Section 3 hereof, or (3) the arithmetic average of the per
share closing sales prices of Common Shares as reported on Nasdaq for the 30
trading day period ending on the trading day immediately preceding the date of
computation, times (B) the number of such Vested Shares which were not sold.




B-2


Global PSU Grant Award Agreement (2019 Annual Grant)

--------------------------------------------------------------------------------





2.    Conflict with Employment Agreement or Plan. In the event of any conflict
between the terms of any employment agreement, service contract or offer letter
between Grantee and any entity in the Company Group in effect at the time and
the terms of the Grant Notice or these Award Terms, the terms of the Grant
Notice or these Award Terms, as the case may be, shall control. In the event of
any conflict between the terms of any employment agreement, service contract or
offer letter between Grantee and any entity in the Company Group in effect at
the time and the terms of the Plan, the terms of the Plan shall control.
3.    Employment Violation. The terms of this Section 3 shall apply to the
Restricted Share Units if Grantee is or becomes subject to an employment
agreement with any entity in the Company Group. In the event of an Employment
Violation, the Company shall have the right to require (a) the forfeiture by
Grantee to the Company of any outstanding Restricted Share Units or Vested
Shares which have yet to settle pursuant to Section 8 of Exhibit A and
(b) payment by Grantee to the Company of the Recapture Amount with respect to
such Employment Violation; provided, however, that, in lieu of payment by
Grantee to the Company of the Recapture Amount, Grantee, in his or her
discretion, may tender to the Company the Vested Shares acquired during the
Look-back Period with respect to such Employment Violation (without any
consideration from the Company in exchange therefor). Any such forfeiture of
Restricted Share Units and payment of the Recapture Amount, as the case may be,
shall be in addition to, and not in lieu of, any other right or remedy available
to the Company arising out of or in connection with such Employment Violation,
including, without limitation, the right to terminate Grantee’s employment if
not already terminated and to seek injunctive relief and additional monetary
damages.




B-3


Global PSU Grant Award Agreement (2019 Annual Grant)

--------------------------------------------------------------------------------






EXHIBIT C
ACTIVISION BLIZZARD, INC.
2014 INCENTIVE PLAN
PERFORMANCE-VESTING RESTRICTED SHARE UNIT VESTING SCHEDULE
Except as otherwise provided under the Award Terms, the Restricted Share Units
awarded to you will vest in full on or prior to the 30th day of the third month
after the end of the third full year hereafter (i.e., March 30, 2023), provided
you remain continuously employed by the Company or one of its Subsidiaries
through such date, as follows:
No. of Restricted Share Units Vesting
at Vesting Date
If, and Only If, the Committee Determines that the Following Has Occurred
Number equal to the Annual Target Amount, as adjusted by the Performance Factor
for the first full year hereafter and rounded to the nearest whole number
The Business Unit’s Non-GAAP OI for the first full year hereafter is no more
than 15% less than the Non-GAAP OI objective for the Business Unit set forth in
the AOP for such year
 
 
Number equal to the Annual Target Amount, as adjusted by the Performance Factor
for the second full year hereafter and rounded to the nearest whole number
The Business Unit’s Non-GAAP OI for the second full year hereafter is no more
than 15% less than the Non-GAAP OI objective for the Business Unit set forth in
the AOP for such year
 
 
Number equal to the Annual Target Amount, as adjusted by the Performance Factor
for the third full year hereafter and rounded to the nearest whole number
The Business Unit’s Non-GAAP OI for the third full year hereafter is no more
than 15% less than the Non-GAAP OI objective for the Business Unit set forth in
the AOP for such year



For purposes of this Vesting Schedule the following terms shall have the
meanings set forth below:
“Annual Target Amount” is a number of Restricted Share Units equal to one-third
of the number of Restricted Share Units awarded as set forth in the Grant
Notice.
“AOP” means the annual operating plan established by the Board for the relevant
year and as approved by the Committee (including with any modifications
determined by the Committee) for use in connection with this Award on or prior
to the 90th day of that year.





--------------------------------------------------------------------------------





“Business Unit” means the business unit identified in the Grant Notice (and, for
the sake of clarity, if your business unit is identified as “the Company” that
means Activision Blizzard, if your business is identified as “Advertising”, that
means the Company’s advertising group, if your business is identified as “ATVI
Publishing”, that means Activision Publishing, if your business unit is
identified as “Blizzard”, that means Blizzard Entertainment, if your business is
identified as “CPD”, this means the consumer products division of the Company,
and if your business is identified as “King”, that means King Digital
Entertainment. Notwithstanding the foregoing, prior to the vesting of the
Restricted Share Units, the Company, in its sole discretion, may adjust the
performance objective for the relevant year by substituting the Non-GAAP OI and
AOP Non-GAAP OI objective of one or more new or additional business units or
activities for that of your original business unit or activity or by prorating
or otherwise combining the Non-GAAP OI and AOP Non-GAAP OI objective of the
applicable business units or activities, in each case for purposes of
determining whether or not the conditions of the unvested Restricted Share Units
have been satisfied.
“Non-GAAP OI” means non-GAAP operating income, calculated using the same
accounting policies and otherwise in a manner consistent with the calculation of
such measurement in the AOP. The Business Unit’s Non-GAAP OI shall also take
into consideration the portion of any corporate contingency considered by the
Committee at the time performance goals are established to the extent allocated
to the Business Unit. Moreover, for the purposes of this Award, consistent with
historic executive compensation practices, non-GAAP OI currently excludes the
impact of any extraordinary transaction (defined as a non-recurring corporate
transaction or legal expense matter which results in expenses exceeding $10
million). Any proposed changes to the accounting policies, or the manner of
calculation, that would affect Non-GAAP OI for purposes of this Award may be
approved by the Committee in its sole discretion.
“Performance Factor” means that (i) for each 1% that the absolute difference
between the Business Unit’s Non-GAAP OI for the applicable year, as a percentage
of AOP on an absolute basis for such year, is above the Non-GAAP OI objective
for the Business Unit set forth in the AOP for such year, the Annual Target
Amount is increased by 1%, up to a maximum increase of 25%, with linear
interpolation between points, and (ii) for each 1% that the absolute difference
between the Business Unit’s Non-GAAP OI for the applicable year, as a percentage
of AOP on an absolute basis for such year, is below the Non-GAAP OI objective
for the Business Unit set forth in the AOP for such year, the Annual Target
Amount is decreased by 1%, with linear interpolation between points.


C-2


Global PSU Grant Award Agreement (2019 Annual Grant)